Citation Nr: 0004260	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and 
dysthymia.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left inguinal 
hernia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an eye disorder.

6.  Entitlement to an increased (compensable) evaluation for 
a service-connected skin disability.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

By a rating decision issued in June 1997, the RO denied 
claims of entitlement to service connection for peripheral 
neuropathy and post-traumatic stress disorder (PTSD).  The RO 
also denied a request to reopen a claim for service 
connection for an eye condition and denied an increased 
(compensable) evaluation for a service-connected skin 
disability diagnosed as multiple verrucae.  In January 1998, 
the RO determined that the veteran had not timely filed an 
appeal of an April 1968 rating decision which denied a claim 
of entitlement to service connection for a left inguinal 
hernia.  The RO also denied a request to reopen a claim of 
entitlement to service connection for a "nervous disorder."  
By a rating decision issued in September 1998, the RO denied 
a claim of entitlement to service connection for tinnitus.  
The veteran timely disagreed with each of these 
determinations and, following issuance of a statement of the 
case (SOC), filed timely substantive appeal as to each issue.

Regarding the veteran's claims for service connection for 
PTSD and dysthymia, the Board notes that an unappealed April 
1968 rating decision denied service connection for a 
psychiatric disorder, claimed as a nervous condition.  The 
veteran subsequently sought to reopen his claim for service 
connection for a psychiatric disorder.  In June 1997, the RO 
denied service connection for PTSD.  In a October 1997 notice 
of disagreement, the veteran contended that service 
connection for dysthymia had been denied and the RO, in its 
January 1998 SOC, addressed the claim of entitlement to 
service connection for dysthymia and concluded that the 
evidence was not new and material to reopen a claim of 
service connection for psychiatric disorder (claimed as a 
nervous condition).  The veteran's substantive appeal as to 
these issues was received in February 1998.

The United States Court of Appeals, Federal Circuit, 
reviewing a decision of the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (Court), has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F. 3d 399, 401 (Fed. Cir. 1996) (Service connection for 
depressive neurosis versus newly diagnosed post-traumatic 
stress disorder).  It was further held that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Ephraim v. Brown, 82 F.3d at 402.  
Accordingly, the veteran's claim for service connection for a 
psychiatric disability, to include dysthymia and PTSD, will 
be considered on a de novo basis, without regard to finality 
of the previous determination.

By a rating decision issued in July 1999, the RO granted 
service connection for chronic low back pain, and assigned a 
10 percent evaluation for that disability.  There is no 
evidence that the veteran has disagreed with the evaluation 
or effective date assigned for that grant of service 
connection, and no issue regarding a claim of entitlement to 
service connection for chronic low back pain is before the 
Board.

The Board notes that, in regard to the veteran's request to 
reopen the claim of entitlement to service connection for a 
left inguinal hernia, the RO, in a January 1999 statement of 
the case (SOC) determined that the issue was whether the 
veteran filed timely appeal of an April 1968 rating decision 
denying the claim.  After reviewing all the statements and 
contentions, including the representative's argument that the 
veteran is entitled to VA examination to determine the 
etiology of a left inguinal hernia, that the claim is, in 
essence, a request to reopen the claim of entitlement to 
service connection for a left inguinal hernia.  The veteran 
further contends that the additional evidence since April 
1968 requires reopening and further development.  Thus, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.


FINDINGS OF FACT

1.  There is no current medical diagnosis of peripheral 
neuropathy.

2. There is no medical diagnosis of PTSD.

3. The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include dysthymia, is 
plausible.

4. There is no medical evidence or opinion establishing a 
nexus or relationship between the veteran's current 
diagnosis of tinnitus and his period of active military 
service.

5. An unappealed April 1968 rating decision denied 
entitlement to service connection for a left inguinal 
hernia.

6. The veteran's lay statements as to the onset of a left 
inguinal hernia, submitted since April 1968, are new, but 
are not competent medical evidence which would be material 
to the veteran's claim, and those statements are not so 
significant, by themselves or in conjunction with evidence 
already of record, that they must be considered in order 
to fairly determine the merits of the claim.

7. An unappealed April 1968 rating decision denied 
entitlement to service connection for an eye disorder.

8. The additional evidence submitted since April 1968 is 
cumulative and redundant, does not bear directly on the 
issue, and is not so significant, by itself or in 
conjunction with evidence already of record, that it must 
be considered in order to fairly determine the merits of 
the claim for service connection for an eye disorder.

9. The veteran's service-connected skin disability is not 
currently manifested by any active lesions.

10. An issue of medical complexity 
or controversy is not shown.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a).

3. The claim of entitlement to service connection for 
psychiatric disorder to include dysthymia is well 
grounded.  38 U.S.C.A. § 5107.

4. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107(a).

5. The April 1968 rating decision that denied entitlement to 
service connection for a left inguinal hernia is final.  
38 U.S.C.A. § 7105 (West 1991).

6. The additional evidence submitted since April 1968 is not 
new and material, and the claim for service connection for 
a left inguinal hernia is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

7. The April 1968 rating decision that denied entitlement to 
service connection for an eye disorder is final.  
38 U.S.C.A. § 7105.

8. The additional evidence submitted since April 1968 is not 
new and material, and the claim for service connection for 
an eye disorder is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

9. The criteria for an increased (compensable) evaluation for 
service-connected multiple verrucae are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7819 (1999).

10. An independent medical opinion 
is not warranted.  38 C.F.R.§ 20. 901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred several disorders in 
service, including a psychiatric disorder, peripheral 
neuropathy, and tinnitus.  He also contends that the severity 
of his service-connected skin disability has increased.  The 
veteran also contends that he has submitted new and material 
evidence to reopen claims of service connection for a left 
inguinal hernia and for an eye disorder.  

Before a review of the merits of a claim may be undertaken, 
the veteran must first submit a well-grounded claim.  38 
U.S.C.A. § 5107(a).  VA then has a duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. § 
5107(a).  

The Board is also satisfied that the duty to assist the 
veteran to develop the evidence as to any well-grounded 
claim, as mandated by 38 U.S.C.A. § 5107(a), has been 
fulfilled.  There is no indication of additional available 
evidence that would be relevant to the veteran's well-
grounded claims.  All relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991).  Service connection may also be granted 
when certain chronic diseases, including a psychosis or an 
organic disability of the nervous system, are manifested to a 
degree of 10 percent disabling within one year of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be granted for a disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997).  
Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See id. at 498.  

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

A final decision is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104(b).  In order to reopen a 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a).  Under the three-part analysis now 
required where a claim has been previously denied, the first 
step is to determine whether the claimant has presented new 
and material evidence under 38 C.F.R. § 3.156(a) to reopen 
the prior claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, which is adjudication of the merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision-makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.  

Duty to Assist and Procedural Due Process Contentions

By statements submitted in October 1997 and thereafter, the 
veteran's attorney requested an advisory medical opinion, 
requested a new, thorough, and contemporaneous VA 
examination, requested that adequate reasons and bases be 
provided for each determination, requested that the claims 
file be reviewed in conjunction with the examination, 
requested opinions as to the etiology of the claimed medical 
disorders, and requested that examination reports be stated 
in terms of the VA rating schedule.  

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not separately appealable matters.  
Rather, these contentions pertain to the duty to assist the 
veteran in the development of the issues currently on appeal.  
As discussed below, the Board finds that the duty to assist 
the veteran under 38 U.S.C.A. § 5107(a) has been met.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1999).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the claims for service connection or the 
evaluation of the severity of the service-connected skin 
disorder is complex or controversial, nor does the medical 
evidence so indicate.  The veteran has been afforded several 
VA examinations.  The Board finds that the VA examinations 
were adequate for rating purposes.  The Board finds no 
evidence to warrant a determination that any claim in this 
case presents issues of medical complexity or controversy so 
as to warrant approval of an advisory medical opinion.  The 
request for an advisory medical opinion is denied.  The Board 
finds that this case does not present an issue of medical 
controversy or complexity; thus, an independent medical 
opinion is not in order.  38 C.F.R. § 20.901.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded VA 
examination in April 1997 and July 1998.  In addition, the 
Board notes that the veteran's inpatient and outpatient 
treatment records from 1987 through 1997 are of record.  The 
reports of examinations reflect that VA examiners recorded 
past medical history, noted the veteran's current complaints, 
conducted physical examination, and offered assessment.  The 
Board finds that the examinations afforded, especially when 
considered in light of the other medical evidence of record, 
were adequate for rating purposes, and were provided 
contemporaneous to the veteran's claims.  For these reasons, 
the Board finds that the medical evidence and examinations 
provided in 1997 and 1998 are adequate for rating purposes.  
Thorough and contemporaneous examination has been provided, 
and no further examination is required to satisfy the duty to 
assist the veteran to develop his claim.  38 U.S.C.A. 
§ 5107(a).  

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decisions on his claims, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

However, with respect to the claims that are not well 
grounded, the Board observes, as it did above, that the 
veteran is entitled to no additional development by VA.  

1.  Claim for Service Connection for Peripheral Neuropathy

The veteran's service medical records, the report of VA 
examination conducted in January 1968, the summary of VA 
hospitalization in June 1987, the report of Agent Orange 
examination conducted in March 1987, and all other clinical 
records associated with the file, are silent as to 
complaints, treatment, or diagnoses of peripheral neuropathy.

There is no medical evidence of record that reflects or 
references any complaint, diagnosis, or treatment of 
peripheral neuropathy.  The veteran was notified, by a copy 
of a rating decision issued in June 1997, that service 
connection could not be granted for peripheral neuropathy in 
the absence of evidence showing that the claimed disorder was 
present.  

The veteran contends that he developed peripheral neuropathy 
as a result of exposure to herbicides during his Vietnam 
service.  The Board notes that special presumptions are 
applicable where a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and certain 
diseases are thereafter incurred.  38 C.F.R. §§ 3.307(a)(6), 
3.307(d).  Acute and subacute peripheral neuropathy 
(transient peripheral neuropathy which appears within weeks 
or months of exposure and resolves within two years of the 
date of onset) are among the disease which may be service 
connected, under these circumstances.  Although the veteran 
served in Vietnam during the years referenced in the 
presumptive service connection provisions, a veteran's 
exposure to Agent Orange will not be presumed unless he 
suffers from one of the presumptive diseases listed under 
38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  The veteran may not be presumed to have been exposed 
to Agent Orange, and the provisions regarding presumptive 
service connection are not applicable here, because there is 
no medical evidence of a diagnosis of peripheral neuropathy 
at any time.  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence of a current medical diagnosis of peripheral 
neuropathy, service connection may not be granted for 
peripheral neuropathy.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
veteran has not identified any additional information that 
might be relevant, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Thus, the Board concludes that the 
veteran's claim for this disorder must be denied as not well 
grounded.

2. Claim for Service Connection for A Psychiatric Disorder, 
To Include PTSD and Dysthymia

The veteran's service medical records reflect that the 
veteran complained of being "nervous and shaky" on one 
occasion in May 1967.  Benadryl capsules were prescribed.  No 
diagnosis was assigned.  The service medical records are 
thereafter silent as to any psychiatric complaints or 
diagnoses.  

The psychiatric examiner who conducted a January 1968 VA 
examination noted that the veteran reported that he became 
disturbed and shaky following an argument with some civilians 
while on a leave during service.  He reported that he was 
given some tablets, the symptoms decreased, and he received 
no further treatment.  The veteran's mood and affect were 
appropriate, he was spontaneous, and there was no evidence of 
hallucinations, delusions, or other psychiatric symptoms.  
The veteran reported that he became tense when under 
pressure.  The diagnosis was "situational reaction (by 
history)."  A psychological screening was also conducted, 
and the examiner who conducted that testing concluded that 
the veteran appeared moderately depressed in a chronic way. 

The summary of VA hospitalization in June 1987, and VA 
outpatient treatment records from April 1987 through February 
1997, reflect initial and ongoing treatment for depression.  

The Board notes that the veteran's initial claim for service 
connection for a psychiatric disorder, submitted in January 
1997, was that he had PTSD.  However, the examiner who 
conducted VA examination in April 1997 assigned diagnoses of 
dysthymia, recurrent, and adjustment disorder.  The examiner 
commented that, based on the history reported by the veteran, 
it did not appear that the veteran was depressed prior to his 
military service, but it appeared that the veteran became 
depressed during service, and it was clear that the veteran 
was currently depressed.  The examiner further commented that 
"[t]he link between his military service and subsequent 
depression is quite hard to discern at this point and time."  
The examiner recommended further evaluation.  

A. Analysis of Claim for Service Connection for PTSD 

The veteran was informed, by June 1997 correspondence which 
included a copy of the rating decision, that there was no 
current diagnosis of PTSD, although there was a diagnosis of 
dysthymia.  Service connection for PTSD was denied.  

38 C.F.R. § 3.304(f) (1999) provides that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 

The veteran's contention that he has PTSD is the only 
evidence of record of such a diagnosis.  The veteran's lay 
statement, without supporting competent medical evidence, is 
not sufficient to establish a well-grounded claim for service 
connection for PTSD.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence of a current medical diagnosis of PTSD, service 
connection may not be granted for PTSD.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The veteran has not alleged that he 
had ever been diagnosed as having PTSD, and has not 
identified any additional information that might be relevant 
to well ground his claim, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Thus, the Board concludes that the 
veteran's claim for service connection for PTSD must be 
denied as not well grounded.

B.  Analysis of Claim for Service Connection for Dysthymia

As previously noted, in a notice of disagreement submitted 
through his representative in October 1997, the veteran 
contended that service connection for dysthymia had been 
denied, and that he disagreed with that decision. 

However, the post service medical evidence of record clearly 
establishes that the veteran does have a current medical 
diagnosis of a psychiatric disorder, dysthymia.  Moreover, 
the examiner who conducted the July 1997 VA examination 
concluded that the veteran developed depression in service.  
The examiner's conclusion that it was difficult to discern 
the link between the veteran's military service and his 
subsequent depression is, in essence, an opinion that such a 
link is plausible and that the possibility of such a link 
cannot be ruled out without further evaluation. 

The question thus becomes whether the veteran has submitted a 
well-grounded claim.  Given the examiner's opinion that a 
link between the veteran's current dysthymia and depression 
that developed in service cannot be excluded, the Board finds 
that the VA examiner's opinion is sufficient to establish a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  However, the 
examiner clearly stated that further factual development, in 
the form of further medical evaluation, was required, and the 
Board agrees.  The claim must be returned to the RO for 
further development, as addressed in the REMAND below.       

3.  Entitlement to Service Connection for Tinnitus

The veteran's service medical records, and the report of VA 
examination conducted in January 1968, as well as VA 
outpatient treatment records from 1982 to February 1997, are 
silent as to complaints, treatment, or diagnosis of tinnitus.

By a claim submitted in October 1997, the veteran contended 
that he incurred tinnitus in service.  The examiner who 
conducted a July 1997 VA examination concluded that the 
veteran had tinnitus.  The examination report is silent as to 
the onset or etiology of this disorder, other than the 
notation that the veteran reported, during the July 1997 
examination, that ringing in his ears started in service, 
although he did not seek treatment for that problem.  The 
veteran reported that he attributed the tinnitus to an ear 
infection he suffered while in service.  The examiner did not 
comment on the etiology or onset of tinnitus, but did note 
that there were no abnormality of either ear and no evidence 
of any active ear disease.  There is no other evidence of 
record that reflects or references any complaint, diagnosis, 
or treatment of tinnitus.

There is no medical evidence that the veteran incurred 
tinnitus in service.  The earliest diagnosis of tinnitus in 
the record is contained in the report of the July 1997 VA 
examination.  This diagnosis comes approximately 30 years 
after the veteran's service separation.  Furthermore, none of 
the veteran's examiners have linked either the onset or 
etiology of tinnitus to the veteran's service or to any 
service-connected disability.

The only evidence presented by the veteran that tends to show 
a connection between tinnitus and his service is his own 
statements.  In this case, the veteran has stated that he had 
tinnitus continuously since service, but there is no 
supporting medical or lay evidence.  In any event, the 
veteran's statements as to continuity are not competent 
evidence to link the current complaints of tinnitus to 
service.  The veteran's lay statement, without supporting 
competent medical evidence, is not sufficient to establish a 
well-grounded claim for service connection for tinnitus.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran has a 
current medical diagnoses of tinnitus, there is no medical 
evidence to suggest that either disorder was manifested 
during or proximate to service, has been continuous since 
service, or has a nexus or relationship to the veteran's 
military service.  

The veteran was informed, including in a January 1999 SOC, 
that there was no medical evidence that he developed tinnitus 
in service or within any applicable presumptive period 
proximate thereto, and that there was no medical evidence or 
opinion to link a current diagnosis of tinnitus to his 
service.  The veteran has not identified any additional 
information that might be relevant, nor is VA on notice of 
the possible existence of such evidence.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim must be 
denied as not well grounded.  

4.  Request to Reopen Claim of Service Connection, Left 
Inguinal Hernia

The veteran's service medical records, including a November 
1967 separation examination, are devoid of any reference to, 
complaint of, diagnosis of, or treatment of, an inguinal 
hernia.  On VA examination conducted in January 1968, a small 
left inguinal hernia was present.  The RO noted that the 
veteran, who was working as a grocery clerk, did not state 
that the hernia was present during service, nor did he 
include a left inguinal hernia among the disorders for which 
he was seeking service connection when he completed his 
original application for service connection in November 1967.  
In contrast, the veteran did list a skin disorder in his 
November 1967 applications, and, at the time of VA 
examination, he specifically described a skin disorder as 
having been present in service.  

By a rating decision issued in April 1968, service connection 
for a left inguinal hernia was denied.  The veteran was 
specifically notified that service connection for a left 
inguinal hernia was denied, by correspondence dated in April 
1968.  The veteran did not appeal that decision, and it 
became final.  

In January 1998, the RO notified the veteran that his October 
1997 submissions, which included, in a request for a new 
compensation examination, reference to a "hernia," did not 
constitute timely appeal of the 1968 denial of service 
connection for a left inguinal hernia.  The veteran 
thereafter, through his representative, argued that he was 
entitled to a VA examination to determine the etiology of a 
left inguinal hernia.  The Board has interpreted these 
arguments as contentions that new and material evidence had 
been submitted to reopen a claim for service connection for a 
left inguinal hernia.  

The Board notes that, although its analysis of this claim 
differs from the RO's analysis, remand of the claim is not 
required.  By January 1998 correspondence setting out the 
date of the previous denial of service connection for a left 
inguinal hernia, and advising the veteran of the requirement 
that new and material evidence be submitted to reopen the 
claim, and by a statement of the case issued in January 1998, 
the RO advised the veteran of the laws and regulations 
governing requests to reopen claims, and advised the veteran 
of the nature of evidence required to constitute new and 
material evidence.  Thus, the veteran is not prejudiced by 
the Board's review of the issue as recharacterized.  

The Board notes as well, that, if the veteran's claim is 
interpreted as an attempt to appeal the April 1968 rating 
decision, that appeal clearly fails for lack of timely 
submission.  Under the governing provisions, it is clear that 
disagreement with a rating decision must be submitted no 
later than one year after the veteran is notified of issuance 
of the decision.  In this case, the record establishes that 
the veteran was notified of the denial of service connection 
for left inguinal hernia in April 1968.  More than 25 years 
elapsed before the veteran submitted the claim as to a left 
inguinal hernia that is now before the Board.  Without timely 
disagreement within one year, timely appeal cannot be made.  
38 U.S.C.A. §§ 7105, 7108.  The veteran is not harmed by the 
Board's approach, since the appeal would fail if analyzed 
under provisions governing timely appeal.   

To determine whether the veteran has submitted new and 
material evidence that would allow VA to reopen and 
readjudicate this claim, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  

The first step of the three-part analysis now required is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  If so, the second step requires a determination of 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, adjudication of the merits of 
the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision-makers, and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered by the RO in reaching the April 1968 
rating decision included the veteran's service medical 
records, his November 1967 original application for 
compensation, the report of VA examination conducted in 
January 1968, and the veteran's statements in connection with 
and during that examination.  

The evidence submitted since April 1968 includes additional 
statements by the veteran, the report of VA examination 
conducted in April 1997, and VA clinical records from 1982 
through 1997.  Those clinical records, including the report 
of Agent Orange examination conducted in 1987, reflect 
continued findings of a left inguinal hernia.  

The veteran's contention that he first developed a left 
inguinal hernia in service is "new" evidence, in that the 
veteran did not make that contention in his original 
application for compensation, during VA examination, or prior 
to or at the time of the April 1968 rating decision.  
However, the veteran's lay statement is not competent medical 
evidence to establish that the disorder was present prior to 
service separation, since there is no evidence that the 
disorder was observable by a lay person.  Thus, the veteran's 
statements as to the date of onset of a left inguinal hernia 
are not "competent" evidence, and thus are not material 
evidence sufficient to establish a well-grounded claim for 
service connection for a left inguinal hernia.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  When the fact asserted is beyond the 
competence of the person making the assertion, as here, where 
the veteran's statement as to onset of that medical disorder 
is beyond his competence, the Board need not presume the 
statement credible for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Consequently, the Board finds that the evidence received 
since the April 1968 rating decision regarding the claim for 
service connection for a left inguinal hernia does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the April 1968 rating decision to 
deny service connection for a left inguinal hernia is not new 
and material, it follows that the claim for service 
connection for a left inguinal hernia is not reopened.  

5.  Request to Reopen Claim of Service Connection, Eye 
Disorder

The veteran's service medical records reflect that distance 
vision was 20/20 bilaterally at the time of an April 1965 
examination for service induction.  In February 1966, the 
veteran reported poor depth perception on a driver test.  The 
clinical record reflects that the veteran's vision was 20/20, 
states that there was "no depth on AFVT," states that there 
was no subjective complaint regarding depth perception, and 
concludes that "no Rx" is indicated.  However, it is not 
clear whether this notation means that the veteran had no 
depth perception or that the vision testing administered did 
not measure depth perception.  The veteran's visual acuity 
remained 20/20 in each eye at the time of service separation 
examination conducted in November 1967.  

On VA examination conducted in January 1968, the veteran 
complained of faulty depth perception.  His central vision 
was 20/20 in each eye.  The eye examination was essentially 
negative.   

In the absence of medical evidence of an eye disability, the 
claim of service connection for an eye disability was denied 
by a rating decision issued in April 1968.  That rating 
decision was not appealed, and became final.  

In January 1998, the RO notified the veteran that new and 
material evidence was required to reopen a claim for service 
connection for an eye disorder, as that claim had been denied 
in April 1968.

Initially, the Board notes that, when the RO reviewed the 
veteran's request to reopen these claims in 1997, the request 
was reviewed under a standard which has since been overruled 
by the United States Court of Appeals for the Federal 
Circuit.  See Hodge, supra.  However, although the RO did not 
consider the veteran's request to reopen his claim under the 
current case law, the Board finds that, under the 
circumstances of this case, there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

To return the case to the RO to cure a deficiency in the 
statement of the case would not result in a determination 
more favorable to the veteran than the Board's decision 
herein as to any of these claims, nor change the current 
analysis as provided by the Board.  In particular, as there 
is no medical evidence of a current eye disorder, the 
veteran's request to reopen the claim for service connection 
for an eye disorder will fail, under either analysis.  See 
Winters, supra; VAOPGCPREC 16-92 (1992).  The Board 
concludes, therefore, that the veteran's procedural rights 
have not been abridged by this omission and will proceed 
accordingly with appellate review.  See Bernard, 4 Vet. App. 
at 393.

The additional medical evidence obtained since the 1968 
decision does not include a medical diagnosis of a current 
eye disorder.  The Board notes that the veteran asserted, in 
a December 1996 statement, that his "eye disability" was 
worse because he had to replace his lenses every six months, 
and he noted that he was treated by a private 
ophthalmologist.  However, the veteran did not identify the 
private ophthalmologist, nor did he submit those records.  
Moreover, the veteran did not allege that the ophthalmologist 
had told him that a current eye disorder was related to his 
service.  The only "new" evidence regarding a relationship 
between the veteran's service and an eye disorder is the 
veteran's statement that his eye disorder "dates back to my 
service in Viet Nam."  

The additional evidence is, therefore, cumulative of the 
veteran's assertions already of record, and thus, not 
"new," since the medical evidence is unchanged.  The 
additional medical evidence, including VA outpatient and 
inpatient treatment records covering many years, includes no 
notation as to a history or diagnosis of an eye disorder.  
While this evidence is "new" in the sense that it has not 
been previously considered, it is not material because it 
contains no objective findings that the claimed disability, 
an eye disorder, was incurred or aggravated in service, was 
manifested proximate to service, or has been continuous since 
service.  The additional evidence is not "material" since 
it does not assist in proving the matter at issue; to the 
extent that the additional evidence bears directly on the 
issue of service connection, it tends to disprove the 
veteran's claim.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1968 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for an eye disorder.  The 
Board further notes that evidence of record as a whole, 
including the additional evidence, is still insufficient to 
establish a well-grounded claim of entitlement to service 
connection for an eye disorder.  In particular, there is no 
medical evidence of a current diagnosis of an eye disorder.  

6.  Claim for Compensable Evaluation for Skin Disability

The veteran's service medical records are silent as to any 
skin disorder.  On VA examination conducted in January 1968, 
the veteran reported the onset of genital warts in service.  
The examiner diagnosed verrucae, multiple, supra-pubic area.  
Based on the veteran's assertion that the warts first 
appeared during service, the RO, by an April 1968 rating 
decision, granted service connection for that disorder and 
assigned a noncompensable disability evaluation.  That 
evaluation has remained in effect, unchanged.  

The veteran contends that his skin disorder is more severely 
disabling than the noncompensable evaluation reflects.  A 
well-grounded claim of entitlement to an increased evaluation 
for a service-connected disability may be established by an 
allegation that the disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, the 
claim for an increased (compensable) evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

By a claim submitted in January 1997, the veteran contended 
that he had six to eight warts removed each time he was 
treated.  The veteran was afforded VA examination in April 
1997.  At that time, the veteran reported having several 
lesions removed with liquid Nitrogen.  The examiner noted 
that the lesions most recently removed were on the arms and 
hands, and were not related to the service-connected 
disorder, suprapubic verrucae.  The examiner concluded that 
the veteran had a remote history of verruca, "long since 
removed by dermatologist."  No photographs were taken since 
no lesions were evident.  

The veteran, through his representative, requested a new 
examination.  The veteran was scheduled for an examination in 
February 1998, but the veteran's representative objected to 
the examiner, on the basis that the examiner had previously 
examined the veteran, and advised the veteran not to attend 
the examination.  Thus, any additional clinical information 
that might have been developed at this examination is not 
available.  

The veteran has not submitted or identified any additional VA 
or private clinical records relevant to this claim.  By a 
statement of the case issued in March 1998, the veteran was 
notified of the effect of his failure to report, and was 
offered the opportunity to submit additional evidence.  The 
Board must decide the claim on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

There is no medical evidence that the veteran's service-
connected skin disability, verrucae of the suprapubic area, 
has resulted in any residual disability or is active at this 
time.  In the absence of evidence of any residual disability 
due to this service-connected disorder, there is no evidence 
that an increased evaluation is available under the 
diagnostic code currently used to evaluate that disorder, 
38 C.F.R. § 4.118, Diagnostic Code 7819, or under any other 
diagnostic code, or that consideration of any other 
regulation provision is appropriate.  See, e.g., 38 C.F.R. 
§ 3.321(b)(1) (1999).  

Therefore, the preponderance of the evidence is against an 
increased (compensable) evaluation for a skin disorder.  
Because the evidence as to whether the next higher evaluation 
may be assigned is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for PTSD is denied.

The claim of service connection for a psychiatric disorder, 
to include dysthymia, is well grounded.

Entitlement to service connection for tinnitus is denied.

New and material evidence having not been submitted, the 
application to reopen a claim entitlement service connection 
for a left inguinal hernia is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for an eye disorder is denied.

Entitlement to an increased (compensable) evaluation for a 
service-connected skin disability is denied.


REMAND

The medical evidence and opinion of record, as discussed 
above, establishes that the veteran's claim that he incurred 
dysthymia in service is plausible, i.e., well grounded.  
38 U.S.C.A. § 5107(a).  Once the claimant has established a 
well-grounded claim, VA must assist the claimant in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).  In this regard, the Board finds that additional 
factual development is required.  The RO should advise the 
veteran of the evidence he must submit to prove his claim for 
service connection for dysthymia.  The RO should afford 
necessary examinations and obtain any necessary expert 
opinion.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence 
regarding onset or continuity of 
dysthymia, including, but not limited 
to, clinical records proximate to 
service. 

2. The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to 
establish psychiatric disorder post-
discharge, such as employment, 
insurance, or education-related 
medical examinations, reports of 
observation of friends, co-workers, or 
fellow servicemen, counseling records, 
and the like. 

3. The veteran should also be offered the 
opportunity to obtain medical opinion 
as to the onset or etiology of a 
psychiatric disorder in writing.

4. All VA medical records, from April 
1997 to the present, which might be 
relevant to the veteran's claims for 
service connection for dysthymia, must 
be obtained.  The veteran should be 
offered the opportunity to identify or 
submit any private medical records 
that might be relevant, or any VA 
clinical records that might be 
relevant which have not yet been 
associated with the file.

5. The veteran should be afforded a VA 
psychiatric examination by a physician 
who has not previously examined the 
veteran.  The claims file and a copy 
of this decision should be made 
available to the examiner prior to the 
request examination. The examiner is 
requested to review the veteran's 
claims file, including service medical 
records, VA examination reports and 
private and VA medical records and 
statements.  

This physician should then examine the 
veteran and the examiner should 
discuss the veteran's in-service and 
post-service clinical history.  Any 
diagnostic tests or studies necessary 
should be completed and all clinical 
manifestations should be reported in 
detail.  The examiner should render an 
opinion, with supporting analysis, as 
to whether it is at least as likely as 
not that a psychiatric disorder, to 
include dysthymia, if present, was 
incurred during service or as a result 
of service.  The physician should 
include a complete rationale for all 
opinions and conclusions expressed and 
the examiner is specifically asked to 
address the opinions and conclusions 
expressed in the VA examiner's July 
1997 examination report.

6. After all development requested has 
been accomplished, the RO should 
readjudicate the claim.  If the 
benefit sought remains denied, the RO 
should ensure that the veteran and his 
representative are furnished an 
appropriate supplemental statement of 
the case and afforded an opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  




		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

